DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2003/0196391 to Hayes in view of USPN. 8,246,882 to Tsotsis.
Regarding Claims 1, 2 and 5
	Hayes teaches a composite material member comprising a plurality of fiber sheets which extend along a longitudinal direction and a reinforcement material which is provided inside a corner section formed by the plurality of fiber sheets, wherein the thickness of the corner section in which the reinforcement material is provided is thicker than a thickness of a portion continuous to the corner section (Hayes, abstract, fig. 4).  Hayes teaches that the layers are heated and compressed, which meets the limitations of “laminated” (Id., paragraph [0006]). 
	Hayes teaches that the composite is formed via an impregnation process, and that each fabric may comprise layers joined together via stitching which would necessarily result in out-plane fibers oriented perpendicular to the fiber sheet (Id., paragraph [0006]). Hayes does not appear to teach that the out-plane fibers are provided over the laminated reinforcing fiber sheets at the corner section. However, Tsotsis teaches a multilayer composite comprising various layers of continuous fibers and comprising stitch fibers which extend through each of the layers and interlayer of the preform and hold the layers together at varying thicknesses (Tsotsis, abstract, fig. 1, column 7, line 40- column 8, line 19). Tsotsis teaches that the out-plane fibers provide connection between the layers during infusion of a resin to increase penetrability of the preform by the matrix material and thereby facilitate infusion by the matrix material (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the multilayer composite of Hayes, and to incorporate the interlayer stitching of Tsotsis throughout the composite, motivated by the desire to form a conventional composite wherein the layers are sufficiently held together and matrix penetration is maximized resulting in a stronger and more durable composite. The resulting structure would necessarily meet the 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/VINCENT TATESURE/Primary Examiner, Art Unit 1786